        Case 5:17-cv-00962-FB-ESC Document 59 Filed 11/02/18 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


AARON RUBENSTEIN,                               §
                                                §
                  Plaintiff,                    §               5-17-CV-00962-FB-ESC
                                                §
vs.                                             §
                                                §
RICHARD N. AZAR, II, RAD2                       §
MANAGEMENT, LLC, RAD2                           §
MINERALS, LTD., SEGUNDO                         §
RESOURCES, LLC,                                 §
                                                §
                  Defendants.                   §


                 ADVISORY OF SETTLEMENT DURING MEDIATION
                 AND ORDER REGARDING FILING OF DOCUMENTS

       The undersigned held a mediation of the above-styled matter on 10/24/2018. In

accordance with Local Civil Rule CV-88(i), the undersigned advises the District Court that this

case did settle through mediation.

       The parties are instructed to file with the District Court, within 30 days from the date of

this Order, appropriate documents reflecting their settlement and their requested disposition of

the case.

       SIGNED this 2nd day of November, 2018.




                                            RICHARD B. FARRER
                                            UNITED STATES MAGISTRATE JUDGE




                                                1
